Citation Nr: 1039801	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  08-10 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the Veteran's current spouse, B.J.C., may be recognized 
as his spouse for VA purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 
1969 to July 1971.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from an August 2007 decision letter of 
the Muskogee, Oklahoma Department of Veterans Affairs (VA) 
Regional Office (RO).   


FINDINGS OF FACT

1. The Veteran has been married to his current spouse B.J.C. 
since December 1987.  He was married on four previous occasions, 
with those marriages having ended in divorce.

2. The evidence reasonably establishes that the veteran was never 
married to P.C.

3. Of record are copies of final judgments of dissolution of the 
marriages from the Veteran's four previous wives P.C.C., Y.L.C., 
J.C., and T.J.C.  


CONCLUSION OF LAW

The Veteran's current wife, B.J.C., should be recognized as his 
dependent for VA purposes.  38 U.S.C.A. § 5124(c) (West 2002); 
38 C.F.R. §§ 3.204, 3.205, 3.206 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  Inasmuch as the benefit sought is being granted, there is 
no reason to belabor the impact of the VCAA on this matter; any 
notice defect or duty to assist omission is harmless.  

B. Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on the 
evidence relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its decision, 
there is no need to discuss, in detail, every piece of evidence 
of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Hence, the Board will summarize the relevant evidence as 
appropriate and the analysis will focus specifically on what the 
evidence shows, or fails to show, as to the claim.

The issue in this case is whether the Veteran's current spouse 
may be considered his dependent for VA purposes.  The RO has 
previously denied the Veteran's spouse recognition as his 
dependent, because he had listed P.C. as a spouse and did not 
submit a legal document showing termination of that marriage.

VA will accept, for the purpose of determining entitlement to 
benefits under laws administered by VA, the statement of a 
claimant as a proof of marriage, dissolution of a marriage, birth 
of a child, or death of a dependent, provided that the statement 
contains: The date (month and year) and place of the event; and 
the full name and relationship of the other person to the 
claimant.  See 38 U.S.C.A. § 5124(a)(b); 38 C.F.R. § 3.204(a)(1).  
VA shall require corroborating evidence to verify a marriage 
where: The claimant does not reside within a State; the 
claimant's statement under faith renders a question of its 
validity; the claimant's statement conflicts with other evidence 
of record; or, there is a reasonable indication, in a claimant's 
statement or otherwise, of fraud, misrepresentation of the 
relationship in question.  See 38 U.S.C.A. § 5124(c); 38 C.F.R. 
§ 3.204(a)(2).  Failure to furnish the higher class of evidence, 
however, does not preclude the acceptance of a lower class if the 
evidence furnished is sufficient to prove the point involved.  
See 38 C.F.R. § 3.204(b).

Marriage is established by one of the following types of evidence 
(in the order of preference):

(1) Copy or abstract of the public record of marriage, or a copy 
of the church record of marriage, containing sufficient data to 
identify the parties, the date and place of marriage, and the 
number of prior marriages if shown on the official record; (2) 
official report from service department as to marriage which 
occurred while the Veteran was in service; (3) the affidavit of 
the clergyman or magistrate who officiated; (4) the original 
certificate of marriage, if the VA is satisfied that it is 
genuine and free from alteration; (5) the affidavits or certified 
statements of two or more eyewitnesses to the ceremony; (6) in 
jurisdictions where marriages other than by ceremony are 
recognized, the affidavits or certified statements of one or both 
of the parties to the marriage, if living, setting forth all of 
the facts and circumstances concerning alleged marriage, such as 
the agreement between the parties at the beginning of their 
cohabitation, the period of cohabitation, places and dates of 
residences, and whether children were born as the result of the 
relationship. This evidence should be supplemented by affidavits 
or certified statements from two or more persons who know as the 
result of personal observation the reputed relationship which 
existed between the parties to the alleged marriage including the 
periods of cohabitation, places of residences, whether the 
parties held themselves out as married, and whether they were 
generally accepted as such in the communities in which they 
lived; or (7) any other secondary evidence which reasonably 
supports a belief by the Adjudicating activity that a valid 
marriage actually occurred.  See 38 C.F.R. § 3.205(a).

The validity of a divorce decree regular on its face will be 
questioned by VA only when such validity is put in issue by a 
party thereto or a person whose interest in the claim for VA 
benefits will be affected thereby. In cases where recognition of 
the decree is thus brought into question, where the issue is the 
validity of marriage to a Veteran following a divorce, the matter 
of recognition of the divorce by VA (including any question of 
bona fide domicile) would be determined according to the laws of 
the jurisdictions specified in Section 3.1(j).  See 38 C.F.R. 
§ 3.206(b).

Taking into account all relevant evidence, the Board finds that 
the Veteran's current spouse, B.J.C., should be recognized as his 
current legitimate spouse for VA dependency purposes.  In this 
regard, the Board finds that the preponderance of the evidence of 
record shows that the Veteran was properly divorced from his four 
ex-wives and that these were the only legally recognized 
marriages he had previously entered into.  

Notably, the evidence of record includes the following divorce 
decrees: (1) January 1969 divorce from T.J.C.; (2) December 1977 
divorce from P.C.C.; (3) September 1984 divorce from Y.L.C.; and 
(4) May 1987 divorce from J.C.

The Veteran had previously identified a marriage with P.C.  Later 
through correspondence and testimony he clarified he was never 
married to her and lived with her for 60-90 days.  The Board 
finds the Veteran's written statements and testimony to be 
credible.  The preponderance of the evidence of record reasonably 
establishes that the Veteran was never married to P.C. Thus the 
evidence of record establishes that the Veteran only had four 
prior marriages, each of which were legally terminated.  

The Board finds that the Veteran was properly married to his 
current wife.  He has submitted Declaration of Status of 
Dependents forms that consistently note that he and B.J.C. were 
married in December 1987 in Bentonville, Arkansas, and the Board 
has no reason to doubt the Veteran's credibility.  Thus, the 
Board finds that the Veteran was properly divorced from his first 
four wives, and is currently legally married to B.J.C.  As such, 
the Board finds that the Veteran's current wife, B.J.C. should be 
recognized as his dependent for VA purposes.








ORDER

The Veteran's current wife, B.J.C., should be recognized as his 
dependent for VA purposes.


____________________________________________
Thomas D. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


